Citation Nr: 1402266	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for liver disease, including as secondary to service-connected Type II Diabetes Mellitus.

2.  Entitlement to service connection for an eyesight disorder, also including as secondary to the service-connected Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The additional development included affording the Veteran a VA compensation examination for his claimed liver disease.  Even more recently, in July 2013, the Board again remanded the claim for another VA compensation examination or supplemental opinion, finding that the earlier VA examination was inadequate.

But even the most recent August 2013 VA examiner failed to adequately address the question of whether the Veteran's service-connected Type II Diabetes Mellitus aggravated his claimed liver disease.  Even this additional opinion, then, was not in compliance with the Board's remand directives as the Veteran was not provided an adequate examination and opinion.  So the Board must again remand this claim.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Moreover, since the decision as to whether to grant service connection for an eyesight disorder is dependent on the outcome of the claim for service connection for liver disease, these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also remand this other claim.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's July 2013 remand included obtaining a VA compensation examination for the Veteran's claimed liver disease.  The examiner was specifically asked to clarify whether the Veteran's liver disease was aggravated by his service-connected Type II Diabetes Mellitus, discussing all of the medical evidence of record.  If the examiner determined the Veteran's liver disease was etiologically related to his service-connected Type II Diabetes Mellitus, he was also to be afforded a VA compensation examination for his claimed eyesight disorder.  In August 2013, the VA examiner determined that the Veteran's current liver disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's opinion therefore seemingly was predicated, instead, on the notion of direction rather than secondary service connection and did not adequately address the question of aggravation of the claimed liver disease by the 
service-connected Type II Diabetes Mellitus.  When VA undertakes to provide a VA examination or opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


In addition, despite the VA examiner's negative nexus opinion, the Veteran was also afforded an August 2013 VA compensation examination for his claimed eyesight disorder.  This additional examiner did not discuss whether the Veteran's eyesight disorder was related to or chronically aggravated by his liver disease, meaning secondary to the liver disease, presumably because the liver disease, itself, had been disassociated from the Veteran's service (at least directly rather than, as explained, also secondarily).  So this additional examination was also inadequate.  Therefore, if the liver examiner determines the Veteran's liver disease is related to his service-connected Type II Diabetes Mellitus, meaning either caused or aggravated by it, the August 2013 eye examiner must also provide a supplemental medical nexus opinion regarding any potential relationship or correlation (causation or aggravation) between the liver disease and the claimed eye disorder.

Accordingly, these claims are again REMANDED for the following additional development and consideration:

1.  Forward the Veteran's claims file to the VA examiner who performed the August 2013 hepatology examination.  If for whatever reason this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.

After reviewing the claims file, including a copy of this remand and those prior, the designee is asked to clarify whether the Veteran's service-connected Type II Diabetes Mellitus, even if not causing, is alternatively aggravating his liver disease.


Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service connection condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

*So in providing this necessary additional comment, the designee must address the July 2009 private liver biopsy results, Dr. R.L.'s November 2011 triage note, and the laboratory and ultrasound results from the June 2012 VA hepatology examination.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions express, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

2.  If the liver examiner determines the Veteran's liver disease is etiologically related to his service-connected Type II Diabetes Mellitus, meaning either caused or aggravated by it, then forward the Veteran's claims file to the examiner who performed the August 2013 VA eye examination.  If for whatever reason this VA examiner is unavailable, have a suitable substitute provide the necessary additional comment (supplemental or addendum opinion).  In this eventuality, this may require having the Veteran reexamined, but this is left to the substitute's discretion as to whether another actual examination is necessary.

After reviewing the claims file, including a copy of this remand and those prior, the designee is asked to clarify whether the Veteran's eyesight disorder is proximately due to, the result of, or chronically aggravated by his liver disease or his chronic use of Prednisone for treatment of his liver disease.

*Reconcile this opinion with an August 2005 private consultation report showing the Veteran's cataract replacement is probably secondary to his chronic Prednisone use for his liver disease, and the August 2011 diagnosis of capsular fibrosis, left eye (OS).

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


